Appeal from a judgment of the Supreme Court (Zwack, J.), entered March 19, 2012 in Ulster County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner commenced this proceeding pursuant to CPLR article 70 for a writ of habeas corpus claiming that he is entitled to be released because his due process rights were allegedly violated as the result of a preliminary parole revocation hearing. Supreme Court denied petitioner’s application on the merits, and he sought to challenge that denial in this Court. However, inasmuch as our review of the record reveals, and the Ulster County Clerk’s office has confirmed, that petitioner failed to file or serve a notice of appeal in accordance with CPLR 5513 (a) and 5515 (1), we lack jurisdiction and the appeal must be dismissed (see Matter of Johnson v Smith, 80 AD3d 931, 932 [2011]).
Rose, J.E, Lahtinen, McCarthy and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, without costs.